Citation Nr: 0830565	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
retropatellar pain syndrome of the right knee.

2.  Entitlement to an initial compensable rating for 
retropatellar pain syndrome of the left knee.

3.  Entitlement to an initial compensable rating for lumbar 
strain.

4.  Entitlement to an initial compensable rating for 
dermatofibroma of the left foot.

5.  Entitlement to an initial compensable rating for anemia.

6.  Entitlement to service connection for a sinus condition.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to January 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Decatur, Georgia, which, in pertinent part, granted 
service connection for right and left retropatellar pain 
syndrome, lumbar strain, dermatofibroma of the left foot, and 
anemia.  Initial compensable ratings were assigned, effective 
February 1, 2003.  The RO also denied entitlement to service 
connection for a sinus condition.  

In June 2008, the veteran failed to report for her scheduled 
Board hearing.  No good cause for the failure to appear was 
provided, and the veteran has not requested that her hearing 
be rescheduled.  Therefore, the Board finds that the veteran 
has withdrawn her request for a hearing.  38 C.F.R. § 20.702 
(2007).



FINDINGS OF FACT

1.  The veteran's right and left knee retropatellar pain 
syndrome is currently manifested by complaints of pain and 
difficulty walking up and down stairs; there is no limitation 
of motion or instability.

2.  The veteran's lumbar strain is manifested by 
characteristic pain on motion; there is no limitation of 
motion, loss of lateral spine motion, neurologic impairment, 
or incapacitating episodes.

3.  The veteran's left foot dermatofibroma is asymptomatic, 
and has not resulted in disfigurement of the head, neck, and 
face, scars, or impaired function; it does not most nearly 
approximate a moderate foot injury.

4.  The veteran's anemia is asymptomatic and has not been 
manifested by weakness, easy fatigability or headaches; 
hemoglobin has not been 10gm/100ml or less.

5.  Sinusitis is etiologically related to active duty 
service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for right knee retropatellar pain syndrome have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10,  4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (2007).  

2.  The schedular criteria for an initial compensable 
evaluation for left knee retropatellar pain syndrome have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2007).  

3.  The scheduler criteria for an initial rating of 10 
percent, but not higher, for lumbar strain are met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2007). 

4.  The scheduler criteria for an initial compensable rating 
for dermatofibroma of the left foot have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 4.118, Diagnostic Codes 
5284, 7819 (2007).

5.  The scheduler criteria for an initial compensable rating 
for anemia have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.117, Diagnostic Code 7700 (2007).

6.  Current sinusitis was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice in 
this case.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the claim for entitlement to service connection for 
sinusitis, further assistance is unnecessary to aid the 
veteran in substantiating her claim.  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the RO issued a letter in July 2007 that 
notified the veteran of the evidence needed to substantiate 
entitlement to increased evaluations and service connection.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA contract examination in 
September 2002.

The record also reflects that the veteran was afforded the 
opportunity for a VA examination to determine the current 
severity of her service-connected disabilities on appeal in 
July 2007.  The veteran failed to appear at this examination.  
No reason for the failure to report was shown, and the 
veteran made no attempt to contact VA to request that her 
examination be rescheduled.  The veteran has also not argued 
that good cause exists for her failure to appear at the 
scheduled VA examination.  

Under the presumption of regularity, the veteran is presumed 
to have received notice of the scheduling of the July 2007 VA 
examination.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
As she has not alleged good cause for her failure to appeal, 
38 C.F.R. § 3.655 provides that her claims for increased 
ratings should be denied.  The Board notes that while the 
veteran was provided a November February 2008 supplemental 
statement of the case (SSOC) from the RO, she was not 
notified of the provisions of 38 C.F.R. § 3.655, or that her 
claim would be denied based on his failure to appear for her 
scheduled VA examination. 

The February 2008 supplemental statement of the case 
discussed the fact that the veteran had failed to report for 
a necessary examination and that a higher rating was being 
denied due to the absence of evidence.  The veteran has never 
explained her failure report, nor has she denied that she 
received notice of the examination.  She has also never 
expressed a willingness to report for an examination.  

Further attempts to schedule examinations would thus be 
futile.  The Board has no option but to evaluate her claims 
on the basis of the evidence of record.  38 C.F.R. § 3.655.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Painful motion is an important factor of disability with any 
form of arthritis, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased. Flexion elicits such 
manifestations. The joints involved should be tested for pain 
on both active and passive motion, in weight- bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59; see Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



A.  Right and Left Knee Retropatellar Pain Syndrome

Legal Criteria

VA's General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  It 
also warrants a 10 percent evaluation when it is limited to 
10 degrees and a 20 percent evaluation when it is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.


Analysis

Service treatment records show that in June 1999, the veteran 
complained of the onset of gradual, atraumatic knee pain over 
the past four years.  The veteran reported pain, swelling, 
crepitus, and giving way of the knees.  X-rays appeared 
within normal limits and range of motion was full with 
crepitus.  The diagnosis was right and left knee 
retropatellar pain syndrome.  

The veteran continued to complain of pain and swelling of the 
knees in December 1999.  Upon her separation examination in 
September 2002, she was noted to complain of knee pain and 
crepitus during physical examination.  

The veteran was provided a VA contract examination September 
2002.  She reported experiencing an aching pain and swelling 
in her knees on a regular basis.  She stated that her knees 
would give out, and she avoiding running, jumping, and 
marching.  An MRI scan of the knee several years ago showed a 
meniscus tear and she declined surgery.  Upon physical 
examination, the knees were normal in appearance and range of 
motion testing was normal without additional limitations.  
There was no ankylosis.  Drawer's test and McMurray's tests 
were normal.  There was no evidence of recurrent subluxation, 
locking, pain, or joint effusion.  Motor, sensory, and reflex 
tests were normal.  X-rays of the knees were normal.  The 
examiner found that the veteran had intermittent chronic knee 
discomfort.  Although the examination and X-rays were normal, 
a diagnosis of bilateral patellofemoral joint syndrome was 
made due to the chronicity of the condition.  The veteran was 
able to perform the activities of daily living.

Range of motion was full during service in June 1999, and on 
physical examination in September 2002 with no additional 
limitation due to functional factors.  The veteran noted in a 
February 2004 statement that she experienced pain and in her 
knees and difficulty climbing stairs, but there is no 
objective medical evidence that she has experienced any 
limitation of motion due to her bilateral knee disability. 
Although the veteran has reported knee pain, she has not 
reported limitation of knee motion and the examiner found no 
additional limitation due to functional factors.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

It is clear that the veteran's ranges of motion do not 
approximate 45 degrees of flexion or 10 degrees of extension 
as needed for a compensable rating under Diagnostic Codes 
5260 and 5261 pertaining to limitation of flexion and 
extension, respectively.  Because there is no evidence of 
noncompensable limitation of motion, a compensable evaluation 
could not be awarded on the basis of 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 or the Court's decision in 
Lichtenfels.

With respect to instability of the veteran's knees, the Board 
finds that neither an increased rating nor a separate rating 
are warranted under Diagnostic Code 5257.  The veteran 
reported at her September 2002 VA contract examination that 
her knees would occasionally give out, but there is no 
objective evidence of instability of either knee.  Drawer's 
test and McMurray's test were negative upon examination in 
September 2002 and there are no other indications of 
instability contained in the record.  Accordingly, a 
compensable evaluation for right and left knee instability is 
not warranted.  DC 5257.

In addition, there is no objective medical evidence of 
removal or dislocation of  semilunar cartilage, locking, or 
frequent periods of effusion of the right knee prior to March 
29, 2007.  Therefore, a compensable rating is not warranted 
under Diagnostic Codes 5258 or 5259.

B.  Lumbar Strain

Legal Criteria

VA changed the rating criteria for back disabilities during 
the course of this appeal.  A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  While the effective date for the 
grant of service connection for the veteran's lumbar strain 
is February 1, 2003, after the first change of the rating 
criteria for rating the spine, as the veteran's claim was 
received in August 2002 and medical evidence is being 
considered from the period prior to change of law, the Board 
will consider both the former and current criteria for rating 
disabilities of the spine.     

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating.  38 C.F.R. § 4.73, Diagnostic 
Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 10 percent evaluation is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent  or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Analysis

Records of treatment during service show that the veteran 
complained of pain in her low back in April 1998.  Range of 
motion was full, but examination showed muscle spasms over 
the lower back.  There was no sensory loss.  In March 1999, 
the veteran complained of back muscle spasms with pain 
radiating up the back.  Range of motion was found to be full 
upon examination in September 2001.  

Upon VA contract examination in September 2002, the veteran 
reported that it hurt to move her back from to left to right.  
She also stated that she could not lie on her stomach due to 
discomfort with aching pain.  Symptoms were constant with 
flare-ups and pain radiating up her back.  She denied 
radiation into the legs.  Physical examination showed no 
evidence of radiation of pain upon movement and no muscle 
spasms.  Tenderness was noted in the midline lumbar region.  
Straight leg raising test was negative and range of motion 
was normal without additional limitations.  There were no 
signs of radiculopathy or ankylosis.  X-rays were normal.  
The diagnosis was lumbar strain.  The examiner noted that the 
veteran could perform her activities of daily living.  

While the veteran has not experienced any limitation of 
motion of her spine, upon VA contract examination in 
September 2002, the examiner noted tenderness of the midline 
back.  In addition, the veteran has consistently reported low 
back pain.  A 10 percent evaluation is warranted if lumbar 
strain is manifested by characteristic pain on motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  The reports of pain 
approximate the criteria for a 10 percent rating under that 
diagnostic code.  Therefore, a compensable rating is 
warranted for her lumbar strain under the former criteria for 
rating the spine.  

The veteran has not been found to have disc disease of the 
lumbar spine and the record does not show, nor has the 
veteran alleged, that she has experienced any incapacitating 
episodes requiring bedrest by a physician.  Therefore, an 
increased rating is not warranted under Diagnostic Code 5293 
or 5243.

A rating in excess of 10 percent is also not warranted under 
the other criteria for rating the spine.  Although the 
veteran demonstrated muscle spasm during examination in 
service, the record is entirely negative for evidence of 
limitation of motion.  In addition, X-rays of the lumbar 
spine from the September 2002 VA examination were normal.  
Even when all functional limitations are considered, it is 
clear that the veteran's lumbar strain is not manifested by 
loss of lateral spine motion or limitation of motion that 
approximates moderate, forward flexion that is limited 
between 30 and 60 degrees, or a combined range of motion 120 
degrees or less.  38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59.  

Separate evaluations are warranted for neurological 
disabilities associated with spinal disabilities; however, 
the record contains no evidence of radiculopathy or other 
neurologic impairment from the veteran's low back disability.  
While the veteran reported in a February 2004 statement that 
she experienced pain radiating down her right leg, the 
September 2002 VA contract examiner found that there was no 
evidence of radiculopathy.  Therefore, the criteria for 
evaluating intervertebral neuropathy are not applicable to 
this claim.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

C.  Left Foot Dermatofibroma 

Service connection for dermatofibroma on the plantar aspect 
of the veteran's left food was granted in the February 2003 
rating decision on appeal.  A noncompensable rating was 
assigned, effective February 1, 2003.  

The RO has rated the veteran's left foot dermatofibroma by 
analogy under 38 C.F.R. § 4.118, Diagnostic Code 7819 for 
benign skin neoplasms, which are rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.

Records of treatment during active duty service show that the 
veteran was seen in September 2002 with complaints of a 
painful nodule on the plantar medial portion of her left 
foot.  Range of motion of the foot was normal.  An MRI showed 
a small area of subcutaneous edema with minimal skin 
thickening.  In October 2002, the nodule was removed and 
biopsied and a diagnosis of subcutaneous left plantar nodule 
was made.  Her sutures were removed in November 2002, and her 
foot was found to be healing well.  

The veteran was provided a VA contract examination of her 
left foot in September 2002.  She reported the onset of a 
lesion on her left foot in March 2002 with the current 
presence of sore, painful, swollen lesions on the foot.  She 
stated that it was painful to walk and she had stiffness and 
weakness of the foot.  Examination of the feet showed 
tenderness over the nodule plantar medial arch.  The nodule 
measured 1/2 centimeter (cm) by 1/2 cm with overlying 
hyperpigmented skin.  There was no dysfunction regarding 
standing or walking.  The veteran did not require arch 
supports, or other corrective devises.  There was no evidence 
of pes planus, hammer toes, hallux valgus, or hallux rigidus.  
The diagnosis was dermatofibroma of the plantar aspect of the 
left foot.

In a February 2004 statement, the veteran noted that she 
experienced pain when wearing shoes.  

As the veteran's dermatofibroma affects her left foot, there 
is clearly no disfigurement of her head, face, or neck under 
Diagnostic Code 7819.  In addition, while a nodule was 
removed from her left foot during service in October 2002, 
there is no evidence of scarring.  When her sutures were 
removed in November 2002, there was no mention of residual 
scarring.  With respect to impairment of function, the 
veteran reported experiencing pain when wearing shoes, but 
the September 2002 VA contract examiner found that there was 
no dysfunction regarding the veteran's standing or walking.  

Other diagnostic codes provide compensable evaluations for 
tender scars, and scars that are in excess of 6 square inches 
and are deep or limit motion, that are superficial and exceed 
144 square inches, or are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  The 
examination showed that the dermatofibroma was essentially 
asymptomatic and the record shows that the dermatofibroma 
does not approximate the size needed for a compensable 
evaluation.  Therefore, a compensable rating is not warranted 
under Diagnostic Code 7819.

The Board notes that the veteran's disability could warrant a 
higher evaluation under Diagnostic Code 5284 for other 
injuries of the foot, which provides a 10 percent rating for 
moderate foot injuries.  However, since there is no objective 
evidence of impairment to the veteran's standing or walking, 
and the veteran underwent surgery to remove her left foot 
nodule in October 2002, the Board cannot find that the 
veteran's disability most nearly approximates a moderate foot 
injury.

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.

D.  Anemia

Service connection for mild anemia was granted in the 
February 2003 rating decision on appeal.  A noncompensable 
rating was assigned, effective February 1, 2003.  

During active duty service, laboratory results show that the 
veteran's hemoglobin was 11.7gm/100ml in September 2001 and 
12.5gm/100ml in February 2002.  She occasionally complained 
of fatigue and dizziness, but these symptoms were attributed 
to her hypertension.

Upon VA examination in September 2002, the veteran reported 
symptoms of weakness, dizziness, and headaches when she did 
not take her blood pressure medication.  Blood tests showed 
low hemoglobin and low hematocrit at 32.  The examiner 
diagnosed mild anemia that was clinically insignificant.

A compensable evaluation is not warranted for the veteran's 
anemia.  Diagnostic Code 7700 dictates that hemoglobin of 
10gm/100ml or less with findings such as weakness, easy 
fatigability or headaches warrants a 10 percent disability 
rating.  While the record does contain evidence that the 
veteran has experienced weakness, dizziness, and headaches, 
these symptoms have been attributed to her service-connected 
hypertension.  In addition, laboratory testing has not shown 
hemoglobin that is 10gm/100ml or less and the September 2002 
contract examiner found that the veteran's anemia was 
clinically insignificant.  Therefore, a compensable rating is 
not warranted for the veteran's anemia and the claim is 
denied.  

Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that she incurred a sinus disability 
during active duty service.  Service treatment records show 
that the veteran was diagnosed with sinusitis in May 1994 and 
received subsequent treatment multiple times during active 
duty.  Her September 2002 separation examination showed that 
her sinuses were found to be normal, but the veteran reported 
a history of chronic sinus trouble on her separation medical 
history form.  

The post-service medical evidence includes a September 2002 
VA contract examination report.  The veteran reported nasal 
drainage, mucus production, and headaches intermittently 
through her sinuses.  X-rays were normal and the diagnosis 
was allergic sinusitis.

The record clearly shows a current diagnosis of sinusitis, 
and the veteran's service records show multiple treatments 
for this condition.  Although the September 2002 VA contract 
examiner did not provide a medical opinion regarding the 
etiology of the veteran's sinus condition, as the record 
contains consistent treatment for sinusitis during service, 
beginning in May 1994 and continuing to the veteran's 
separation in September 2002, the Board finds that the record 
supports the finding of a continuity of symptomatology.  
Therefore, service connection is warranted for the veteran's 
sinusitis and the claim is granted.

Extraschedular

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

As discussed above the symptomatology of the veteran's 
disabilities is contemplated by rating criteria.  There have 
been no reports of exceptional factors warranting referral 
for consideration of an extraschedular rating.  The 
disabilities have not required hospitalization and no impact 
has been reported on employment.


ORDER

Entitlement to an initial compensable rating for 
retropatellar pain syndrome of the right knee is denied.

Entitlement to an initial compensable rating for 
retropatellar pain syndrome of the left knee is denied.

Entitlement to an initial 10 percent rating for lumbar strain 
is granted, effective February 1, 2003.

Entitlement to an initial compensable rating for 
dermatofibroma of the left foot is denied.

Entitlement to an initial compensable rating for anemia is 
denied.

Entitlement to service connection for sinusitis is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


